COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER DENYING REHEARING

Appellate case name:     The State of Texas v. SignAd Ltd., f/k/a SignAd, Inc.

Appellate case number:   01-20-00715-CV

Trial court case number: 18CV-5774

Trial court:             County Court at Law of Austin County

      The panel has unanimously voted to deny Appellee SignAd Ltd.’s motion for rehearing.
Accordingly, the motion is hereby DENIED.

Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court

Panel consists of Justices Kelly, Goodman, and Guerra.

Date: September 15, 2022